In the

     United States Court of Appeals
                     For the Seventh Circuit
                         ____________________
No. 19‐2630
KYLE SPUHLER and NICHOLE SPUHLER, on behalf of themselves
and all others similarly situated,
                                       Plaintiffs‐Appellees,

                                        v.

STATE COLLECTION SERVICE, INC.,
                                                       Defendant‐Appellant.
                         ____________________

           Appeal from the United States District Court for the
                      Eastern District of Wisconsin.
            No. 16‐cv‐1149 — Nancy Joseph, Magistrate Judge.
                         ____________________

    ARGUED APRIL 14, 2020 — DECIDED DECEMBER 15, 2020
                 ____________________

    Before EASTERBROOK, KANNE, and WOOD Circuit Judges.
    KANNE, Circuit Judge. This is yet another appeal that fo‐
cuses on Article III standing to sue for an alleged violation of
the Fair Debt Collection Practices Act (“FDCPA”).1 The appeal

    1 See, e.g., Bazile v. Fin. Sys. of Green Bay, Inc., No. 19‐1298 (7th Cir. Dec.

15, 2020); Larkin v. Fin. Sys. of Green Bay, Inc., Nos. 18‐3582 & 19‐1557,
2                                                              No. 19‐2630

comes to us following a magistrate judge’s grant of summary
judgment to the plaintiﬀs on one of their assertions: that the
defendant debt collector sent them collection letters that were
misleading, in violation of the FDCPA, because the letters
lacked a statement that interest was accruing on the debts.
    To demonstrate standing at the summary judgment stage
of litigation, the plaintiﬀs must “‘set forth’ by aﬃdavit or
other evidence ‘specific facts’” demonstrating that they have
suﬀered a concrete and particularized injury that is both fairly
traceable to the challenged conduct and likely redressable by
a judicial decision. Lujan v. Defs. of Wildlife, 504 U.S. 555, 561
(1992). Because the plaintiﬀs here have not carried this bur‐
den, we vacate the judgment and remand for dismissal of
their challenge.
                               I. BACKGROUND
    Plaintiﬀs Kyle and Nichole Spuhler incurred medical
debts that the defendant, State Collection Service, sought to
collect on behalf of the medical‐care provider. The collector
sent the Spuhlers dunning letters that provided the debts’
sums but lacked a statement that interest would accrue on the
debts.
    The Spuhlers, who sought to represent a class of consum‐
ers, filed a complaint against the collector for alleged viola‐
tions of the FDCPA. The only challenge at issue now is the
Spuhlers’ contention that because the collector did not in‐
clude, in the dunning letters, a statement that the debt


‐‐‐ F.3d ‐‐‐, 2020 WL 7332483 (7th Cir. 2020); Lavallee v. Med‐1 Sols., LLC,
932 F.3d 1049, 1052–54 (7th Cir. 2019); Casillas v. Madison Ave. Assocs., Inc.,
926 F.3d 329 (7th Cir. 2019). This appeal was consolidated with Bazile for
briefing.
No. 19‐2630                                                               3

amounts would increase from the accrual of interest, the let‐
ters’ account of the debts was misleading, contrary to the
FDCPA’s demands, see 15 U.S.C. §§ 1692e(2), 1692f.
    On this challenge, the magistrate judge—to whom the
matter was referred by the district court2—ultimately granted
summary judgment to the Spuhlers and certified a class. The
collector appealed those decisions, see 28 U.S.C. § 636(c)(3),
contending that (1) the Spuhlers lack standing to sue based on
the letters’ lack of a statement about interest; (2) the Spuhlers
are otherwise not entitled to judgment as a matter of law be‐
cause no statement about interest was required under the
FDCPA; and (3) class certification was improper.
                                II. ANALYSIS
    We begin, as we must, with the threshold issue of stand‐
ing—an essential component of a federal court’s jurisdiction
to resolve parties’ disputes. See Steel Co. v. Citizens for a Better
Env’t, 523 U.S. 83, 101–02 (1998). And we don’t get past that
issue because the plaintiﬀs have not shown they suﬀered a
concrete injury from the challenged conduct.
    Before diving into the requirements of Article III standing,
it’s worth addressing something that the parties assume in
their arguments. They assume that Article III standing re‐
quirements apply to magistrate judges’ “civil jurisdiction,” 28
U.S.C. § 636(c)(2)—that is, magistrate judges’ authority to
conduct proceedings and to order the entry of judgment in
civil matters referred to them by the district court, id.
§ 636(c)(1). A magistrate’s authority over a “civil matter”


    2The parties consented to the district court’s referral of the matter to
the magistrate judge. See 28 U.S.C. § 636(c).
4                                                     No. 19‐2630

depends on the district court’s referral of that matter, along
with the parties’ consent. Id. Naturally, a district court has
power to refer to (and revoke from) a magistrate only matters
over which the district court has subject‐matter jurisdiction.
See id. § 636(c)(4). And when the magistrate judge enters judg‐
ment “in the case” referred to it, id. § 636(c)(1), the magis‐
trate’s entry is a “judgment of the district court,” id.
§ 636(c)(3); see Roell v. Withrow, 538 U.S. 580, 587 (2003). In this
way, the magistrate judge—while not an Article III judge—is
a judicial oﬃcer within the district court, 28 U.S.C. §§ 631, 636;
see United States v. Raddatz, 447 U.S. 667, 681 (1980); and the
requirements of Article III standing apply to the magistrate
judge’s “civil jurisdiction” under 28 U.S.C. § 636(c).
    We now turn to the requirements of Article III standing.
As the party invoking the court’s jurisdiction, the plaintiﬀ
bears the burden of establishing the elements of standing.
Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Those ele‐
ments are: (1) the plaintiﬀ suﬀered a concrete and particular‐
ized injury in fact; (2) the injury is fairly traceable to the chal‐
lenged conduct; and (3) the injury is likely to be redressed by
a favorable judicial decision. Lujan, 504 U.S. at 560–61. These
“are not mere pleading requirements” but instead comprise
“an indispensable part of the plaintiﬀ’s case.” Id. at 561.
    As the litigation progresses, the way in which the plaintiﬀ
demonstrates standing changes. See id. Initially, a plaintiﬀ
may demonstrate standing by clearly pleading allegations
that “plausibly suggest” each element of standing when all
reasonable inferences are drawn in the plaintiﬀ’s favor. Silha
v. ACT, Inc., 807 F.3d 169, 173–74 (7th Cir. 2015); see also Spokeo,
136 S. Ct. at 1547 (quoting Warth v. Seldin, 422 U.S. 490, 518
(1975)). But if a plaintiﬀ’s standing is questioned as a factual
No. 19‐2630                                                        5

matter—for example, in a motion to dismiss under Rule
12(b)(1)—the plaintiﬀ must supply proof, by a preponderance
of the evidence or to a reasonable probability, that standing
exists. See Bazile, No. 19‐1298, slip op. 4; Retired Chi. Police
Ass’n v. City of Chicago, 76 F.3d 856, 862 (7th Cir. 1996). Once
the action reaches the summary‐judgment stage, the plaintiﬀ
must demonstrate standing by “‘set[ting] forth’ by aﬃdavit or
other evidence ‘specific facts’” that, taken as true, support
each element of standing. Lujan, 504 U.S. at 561. Finally, if
those facts are later controverted, the plaintiﬀ must ade‐
quately support them with evidence adduced at trial. Id.
     The action before us is at the summary‐judgment phase.
The magistrate judge entered summary judgment in the
Spuhlers’ favor after concluding they had standing. We re‐
view de novo whether the plaintiﬀs have satisfied the Article
III standing criteria. See Lewert v. P.F. Chang’s China Bistro, Inc.,
819 F.3d 963, 966 (7th Cir. 2016).
    The collector argues, in part, that the plaintiﬀs lack stand‐
ing because they failed to allege a concrete injury in fact in
their complaint. This argument is misplaced because it relies
on the standard for demonstrating standing at the pleading
stage: whether the plaintiﬀs clearly alleged facts that plausi‐
bly suggest they have standing. See Spokeo, 136 S. Ct. at 1547;
Silha, 807 F.3d at 174. That standard does not govern here. In‐
deed, if a complaint “omitted essential jurisdictional allega‐
tions,” but evidence later demonstrates that the court has ju‐
risdiction, “the deficiency in the complaint is not fatal.” Casio,
Inc. v. S.M. & R. Co., 755 F.2d 528, 530 (7th Cir. 1985); see Fed.
R. Civ. P. 15(a)(2). After all, the existence of federal jurisdic‐
tion “depends on the facts,” which allegations can only
state—accurately or inaccurately—or fail to state. Newman‐
6                                                     No. 19‐2630

Green, Inc. v. Alfonzo‐Larrain, 490 U.S. 826, 830 (1989). The
standard for demonstrating the jurisdictional facts at sum‐
mary judgment is whether the plaintiﬀs have supplied evi‐
dence of “specific facts” that, taken as true, show each element
of standing. Lujan, 504 U.S. at 561.
    It is under this standard that the plaintiﬀs have failed to
show their challenge is justiciable. Their challenge, again, is
that the dunning letters sent by the collector were misleading,
in violation of the FDCPA, 15 U.S.C. §§ 1692e(2)(A), 1692f, be‐
cause the letters did not include a statement that the debts
would accrue interest. The Spuhlers maintain that this alleged
violation is enough—by itself—to establish a concrete injury
necessary for standing.
    We have already rejected such a contention in analogous
contexts. See Bazile, No. 19‐1298, slip op. 7; Larkin, 2020 WL
7332483, at *4. The failure to provide information that is re‐
quired under the FDCPA inflicts a concrete injury only if it
impairs a plaintiﬀ’s ability to use the withheld information
“for a substantive purpose that the statute envisioned.” Rob‐
ertson v. Allied Sols., LLC, 902 F.3d 690, 694 (7th Cir. 2018); see
Casillas, 926 F.3d at 333 (quoting Groshek v. Time Warner Cable,
Inc., 865 F.3d 884, 887 (7th Cir. 2017)). The FDCPA envisions
that debtors will use accurate, non‐misleading information in
choosing how to respond to collection attempts and how to
manage and repay their debts. See generally 15 U.S.C.
§§ 1692(a), (e), 1692e. This means that for a concrete injury to
result from a dunning letter’s exclusion of a statement about
accruing interest, that exclusion must have detrimentally af‐
fected the debtors’ handling of their debts.
    The record contains no evidence that the absence of a
statement about interest had any eﬀect on how the Spuhlers
No. 19‐2630                                                    7

responded to the letters or managed their debts. The Spuhlers
presented no evidence, for example, that they paid a diﬀerent,
lower‐interest‐rate debt thinking that the debts mentioned in
the letter would not accrue interest at all. Nor did they present
evidence that they took action to clarify any confusion over
whether the debts were accruing interest.
    Kyle Spuhler testified that he didn’t recall ever seeing the
dunning letter that the Spuhlers attached to their complaint;
he never looked at any letters sent by the collector; he never
called the collector; he didn’t know if he had ever paid a bill
sent by the collector; he didn’t know if his wife, Nichole, had
received the letter they attached to their complaint; and
Nichole didn’t bring to Kyle’s attention any of the letters at
issue. Simply put, he gave no indication that the allegedly
missing information from the letters aﬀected his response to
them or his debts. Cf. Casillas, 926 F.3d at 334.
    Nichole Spuhler did inquire, through phone calls and let‐
ters, about the accuracy of the debts’ amounts. But the evi‐
dence indicates only that she was pursuing copies of the orig‐
inal medical bills to see what the debts were for and to deter‐
mine whether her insurer had paid, or was supposed to pay,
a portion of the owed sums. No evidence indicates that she
was seeking information about interest.
    Accordingly, the Spuhlers have not set forth evidence of
specific facts demonstrating they suﬀered a concrete injury
necessary for standing. Their challenge to the absence—from
the dunning letters—of a statement about interest is thus non‐
justiciable. Because the other matters presented in this appeal
are predicated on the Spuhlers’ standing, we do not address
them.
8                                       No. 19‐2630

   We thus VACATE the judgment and REMAND for pro‐
ceedings consistent with this opinion.